A petition for rehearing has been filed herein on behalf of the state insurance commissioner. We think we need to make only a few comments in connection with the claims made therein and in the brief in support thereof. We do not think that any constitutional provisions were violated in holding that no tax on the *Page 98 
premiums received on the policies in controversy could be collected prior to the time that the act of 1935 took effect. Counsel argue that the plaintiff will be the only company which will escape taxation on its policies. A list of taxes paid by other companies on group insurance since 1925 has been submitted to us, and it is also contended in connection therewith that this list shows that the construction of the insurance commissioner put on Sec. 115-117, Rev. St. 1931, enacted in 1897, was exactly contrary to what we held in our original opinion. We do not think so. The list does not show whether the policies on which the tax on the premiums were collected were of the same character as the ones in controversy here. If not, the objections which we urged, on account of Sec. 1, Ch. 101, Sessions Laws 1890-91, might not apply. Further, it does not appear whether or not they were written within the state. If they were, it would, of course, not be surprising that the insurance department insisted upon payment of taxes on such business. If they were not written in this state, then it would seem to follow, either that the departmental construction as to the policies in controversy was as stated in the original opinion, or that there was, if the department construed them the same as the other policies, negligence from the standpoint of the insurance commissioners in not, for so many years, insisting upon payment of the tax. And this is particularly true, because group insurance was recognized by the legislature as early as 1921, and it is even more true if it is correct, as counsel say, that this was not the first legislative recognition. We cannot assume such negligence, and no adequate explanation has been given. The insurance commissioner offered to show in the court below, as we are informed now for the first time, that the construction by the department was in favor of the theory that a tax on the premiums paid on the policies in controversy should be collected. The *Page 99 
offer, however, was indefinite in the same respects as above mentioned.
We referred in the original opinion to the fact that Sec. 1, C. 101, Session Laws of 1890-91, seemed to indicate that section 115-117, Rev. St. 1931 (enacted in 1897), should not apply to policies like those in controversy. Sec. 1 of C. 101, supra, is still in force, and counsel argue that the situation under the act of 1935 must, accordingly, be the same. But that does not follow. The act of 1935 clearly shows that a tax upon the premiums paid for policies like those in controversy should be collected, and the act, therefore, by implication, repeals all acts, or parts thereof, inconsistent therewith.
We do not by any means say that the question before us is free from doubt. The argument of counsel thereon is able. We start out, however, with the probable and almost undoubted proposition that the legislature in the enactment of 1897 never contemplated the tax demanded by the insurance department. Counsel do not argue this point, nor give it any weight, to which it is entitled. The difficulty is as to whether, notwithstanding that fact, the case requires the adoption of the rule of statutory construction mentioned in Pellish Bros. v. Cooper, 47 Wyo. 480,38 P.2d 670, to the effect that a statute in general terms will ordinarily include matters not yet then in existence. We thought that in view of Sec. 1, Ch. 101, supra, the legislature definitely excluded group insurance, (having in mind, of course, the class written in the manner mentioned in the original opinion), and that, consequently, the rule of statutory costruction mentioned had no place herein. Giving all due weight to the arguments of counsel, we can come to no other conclusion at this time, and we might say that the point was given not only due consideration, but was given the *Page 100 
most careful study. We further mentioned the construction placed on the law by the executive department, and the act of 1935 amending Sec. 115-117, supra. When that act was passed, this action was pending. Can it fairly be questioned that the legislature had at least a doubt as to the scope of the law on the same subject in existence before that? And if the legislature had such doubt, should it be surprising that this court has also? And counsel know well the rule that taxing laws, in case of doubt must be construed in favor of the taxpayer. We think that the result reached by us was correct from a legal standpoint, and that, furthermore, substantial justice, under the circumstances, has been done between the parties in this case.
Rehearing denied.
KIMBALL, Ch. J., and RINER, J., concur.